Fourth Court of Appeals
                                San Antonio, Texas
                                      March 11, 2019

                                   No. 04-18-00991-CV

                        IN THE INTEREST OF K.N.J. AND K.J.,

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00515
                         Honorable Richard Price, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to March 18, 2019. “No further extensions absent extraordinary circumstances.”


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court